DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Chinese Application No. 201710313281.X, filed on May 5, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 22, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  Line 2, recitation of “third data” and “fourth data” should be with respect to a recitation of first data and second data. If the intended first and second elements are first information and second information from claim 14, which claim 18 is dependent from, Applicant should consider a consistent description for the first through fourth elements (i.e., recite either “data” or “information”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-3, 5-8, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hapsari et al, U.S. Patent Application Publication No. 20190110275 A1 (hereinafter Hapsari) in view of Abraham et al, U.S. Patent Application Publication No. 20160007260 A1 (hereinafter Abraham).

Regarding Claim 1, Hapsari discloses an information sending method (e.g., ¶ [0015]) comprising: 
generating, by a network device (e.g., FIGS. 1-4, radio base station 200 with central aggregation device (210 and remote device 260), first information and second information, wherein the first information comprises system information (e.g., ¶ [0011] [0132], system information and radio resource assignment information used for notifying the system information can be notified effectively from a central aggregation device to a remote device), the second information is used to determine a time-frequency resource corresponding to one or more synchronization signal blocks (SSBs) (e.g., FIG. 3; ¶ [0048], The information transmitting unit 211 (in base station 200) transmits through the remote device 260 assignment information indicating the radio resource assignment used for notifying the system information. Specifically, in the case of the MIB, the information transmitting unit 211 transmits to the remote device 260 the assignment information, specifically, SS (Synchronization Signal) information, of 
Hapsari discloses that the network devices can communicate above physical layer (e.g., ¶ [0040], MAC layer, RRC layer) and communicating radio resource assignment used for notifying the system information and SS block information (i.e., first and second information), but does not explicitly describe the information being sent at a protocol layer higher than a physical layer.
Abraham discloses first information and second information at a first protocol layer (e.g., ¶ [0118], RRC connection is used by eNodeB to provide system information, namely, Master Information Block (MIB) and System Information Block (SIB). The MIB can be received through a Physical Broadcast Channel (PBCH)), and the first protocol layer is a protocol layer higher than a physical layer (i.e., RRC signaling is at level higher than physical layer).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of communicating radio resource assignment used for notifying the system information and SS block information, as disclosed by Hapsari, with the disclosure of RRC connection being used to provide system information, which is then sent at physical layer, as disclosed by Abraham. The motivation to combine 
Hapsari in view of Abraham discloses transmitting, by the network device, the first information and the second information from the first protocol layer to the physical layer (Hapsari: e.g., FIG. 6; ¶ [0048] [0076]-[0078], the system information (MIB, SIB) is mapped at first with BCCH (Broadcast Control Channel) that is a logical channel used for notifying the system information. In the case of the MIB, the BCCH is mapped with the BCH (Broadcast Channel) that is a transport channel. Furthermore, the BCH is mapped with the PBCH (Physical Broadcast Channel) that is a physical channel); 
performing, by the network device, physical layer processing on the first information and the second information (Hapsari: e.g., ¶ [0048] [0057] [0065] [0076], transmit mapped system information in SS over BCH); and 
sending, by the network device by using a physical broadcast channel (PBCH) in the one or more SSBs data obtained based on the physical layer processing (Hapsari: e.g., ¶ [0048] [0057], PBCH is used for notifying the MIB (system information) and assigned SS information (i.e., SS blocks)).  

Regarding Claim 2, Hapsari in view of Abraham discloses all the limitations of the method according to claim 1.
Hapsari in view of Abraham discloses wherein the transmitting, by the network device, the first information and the second information from the first protocol layer to the physical layer comprises: 
performing, by the network device at the first protocol layer, encapsulation processing on the first information and the second information that are used as a whole, to generate a first message (Hapsari: e.g., FIG. 2; ¶ [0040], radio air interface for radio access network (e.g., LTE, 5G), and layered protocol architecture (i.e., PHY, MAC, RRC)  [i.e., peer layers of the base station and user device can pass protocol data units (PDU) between each other that are encapsulated service data units (SDU) of the next higher layer]) (Abraham: e.g., ¶ [0046], A function of the MAC layer includes mapping between a logical channel and a transport channel and multiplexing/demultiplexing to a transport block provided to the physical channel on the transport channel of a MAC SDU which belongs to the logical channel. The MAC layer provides a service to a radio link control (RLC) layer through the logical channel); and 
mapping, by the network device, the first message to an intermediate channel between the first protocol layer and the physical layer (Hapsari: e.g., FIG. 6; ¶ [0076], mapping of a logical channel, a transport channel, and a physical channel relating to transmission of the system information) and sending the first message to the physical layer (Hapsari: e.g., ¶ [0048] [0057], PBCH is used for notifying the MIB (system information) and assigned SS information (i.e., SS blocks)), wherein the intermediate channel includes a same logical channel and a same transport channel (Hapsari: e.g., FIG. 6; ¶ [0077] [0078], BCCH (logical) mapped to BCH (transport)).  

Regarding Claim 3, Hapsari in view of Abraham discloses all the limitations of the method according to claim 1.
wherein the transmitting, by the network device, the first information and the second information from the first protocol layer to the physical layer comprises: performing, by the network device at the first protocol layer, encapsulation processing on the first information, to generate a first message (Hapsari: e.g., FIG. 2; ¶ [0040], radio air interface for radio access network (e.g., LTE, 5G), and layered protocol architecture (i.e., PHY, MAC, RRC)  [i.e., peer layers of the base station and user device can pass protocol data units (PDU) between each other that are encapsulated service data units (SDU) of the next higher layer, means that the system information transmitted at RRC layer is encapsulated into a RRC layer message that can be sent to MAC layer) (Abraham: e.g., ¶ [0046], A function of the MAC layer includes mapping between a logical channel and a transport channel and multiplexing/demultiplexing to a transport block provided to the physical channel on the transport channel of a MAC SDU which belongs to the logical channel. The MAC layer provides a service to a radio link control (RLC) layer through the logical channel); 
performing, by the network device at the first protocol layer, encapsulation processing on the second information, to generate a second message (following the logic above, e.g., in Abraham, that function of the MAC layer (which receives RRC layer message) includes mapping between a logical channel and a transport channel and multiplexing/demultiplexing to a transport block provided to the physical channel, thus generating a MAC layer message to send to physical layer); and mapping, by the network device, the first message and the second message to an intermediate channel between the first protocol layer and the physical layer (i.e., mapping and sending the first message and the second message to the physical layer (i.e., send MAC layer message to send to physical layer), wherein the intermediate channel consists of a same logical channel and a same transport channel (i.e., mapping of one logical channel to one transport channel).

Regarding Claim 5, Hapsari discloses an information receiving method (e.g., FIG. 1-2, 4; ¶ [0065]-[0067] [0102], remote device 260 (via the channel transmitting unit 265) transmits system information (e.g., MIB and the SIB) and radio resource assignment information used to transmit the system information to be transmitted via the PBCH (in the case of the MIB) to user device 300 based on the assignment information received by the information receiving unit 263 (FIG. 4)), comprising: 
receiving, by a terminal device on a physical broadcast channel (PBCH), data sent by a network device (e.g., FIG. 1-2; ¶ [0065]-[0067] [0102], user device 300 receives system information (e.g., MIB via PBCH (¶ [0111])) and radio resource assignment information used to transmit the system information to be transmitted via the PBCH based on the assignment information from base station 200 (via remote device 260))); 
performing, by the terminal device, physical layer processing on the received data at a physical layer (e.g., ¶ [0067] [0102], user device receives information on PBCH).

Abraham discloses transmitting, by the terminal device from the physical layer to a first protocol layer, the data on which the physical layer processing has been performed (e.g., ¶ [01180, user device receives system information (MIB, SIB) through RRC connection. The MIB can be received through a Physical Broadcast Channel (PBCH) (i.e., the information is processed at RRC layer in usual protocol stack environment after receiving through physical layer)), and the first protocol layer is a protocol layer higher than a physical layer (i.e., RRC signaling is at level higher than physical layer).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of communicating radio resource assignment used for notifying the system information and SS block information, as disclosed by Hapsari, with the disclosure of RRC connection being used to provide system information, which is then sent at physical layer, as disclosed by Abraham. The motivation to combine would have been to control the logical channel, the transport channel, and the physical channels (Abraham: e.g., ¶ [0048]).
Hapsari in view of Abraham discloses and processing, by the terminal device at the first protocol layer, the data on which the physical layer processing has been performed, to obtain first information and second information (Abraham: e.g., ¶ [01180, user device receives system information (MIB, SIB) through RRC connection. The MIB can be received through a Physical Broadcast Channel (PBCH) (and processed at RRC layer)), wherein the first information comprises system information, and the second information is used to determine a time-frequency resource corresponding to one or more synchronization signal blocks (SSBs) that carry the data (Hapsari: e.g., ¶ [0048] [0057], PBCH is used for notifying the MIB (system information) and assigned SS information (i.e., SS blocks)).    

Regarding Claim 6, Hapsari in view of Abraham disclose a network device (Hapsari: e.g., FIG. 1-4, components of base station 200) (Abraham: e.g., FIG. 6, BS 200), comprising: a non-transitory memory storage comprising instructions (Hapsari: e.g., ¶ [0045] As shown in FIG. 3, each functional block of the central aggregation device 210 is implemented by hardware elements such as a processor (including a memory) (Abraham: e.g., ¶ [0166], the embodiments of the present invention may be implemented by hardware, firmware, software, combinations thereof); one or more hardware processors in communication with the non-transitory memory storage, wherein the one or more hardware processors execute the instructions to perform operations that are functionally similar to the method of claim 1. Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 6.  

Claim 7, Hapsari in view of Abraham discloses all the limitations of network device according to claim 6.
The functional limitations of Claim 7 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 7.  

Regarding Claim 8, Hapsari in view of Abraham discloses all the limitations of network device according to claim 6.
The functional limitations of Claim 8 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 8.  

Regarding Claim 14, Hapsari in view of Abraham disclose a terminal device (Hapsari: e.g., FIG. 1-2, user device 300) (Abraham: e.g., FIG. 1, 6, UE 10), comprising: a transceiver (Hapsari: e.g., ¶ [0067] [0102], user device receives information on PBCH) and a non-transitory memory storage comprising instructions; and one or more hardware processors in communication with the non-transitory memory storage Abraham: e.g., ¶ [0166], the embodiments of the present invention may be implemented by hardware, firmware, software, combinations thereof), wherein the one or more hardware processors execute the instructions to perform operations that are functionally similar to the method of claim 5. Therefore, the reasoning used in the examination of claim 5 shall be applied to claim 14.  

Regarding Claim 15, Hapsari in view of Abraham discloses all the limitations of the terminal device according to claim 14.
claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 15.  

Regarding Claim 16, Hapsari in view of Abraham discloses all the limitations of the terminal device according to claim 14.
The functional limitations of Claim 16 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 16.  

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hapsari in view of Abraham in further view of Sheng et al, U.S. Patent Application Publication No. 20180324022 A1 (hereinafter Sheng).

Regarding Claim 13, Hapsari in view of Abraham discloses all the limitations of the network device according to claim 6. 
Hapsari in view of Abraham discloses a SSB block (Hapsari: e.g., FIG. 3; ¶ [0048], transmit SS (Synchronization Signal) information of PBCH used for notifying the MIB), but does not expressly disclose a first time index (TI) of a first SSB in an SS burst set to which the first SSB belongs; or a combination of a second TI of a first SSB in an SS burst to which the first SSB belongs and a third TI of the SS burst in an SS burst set to which the SS burst belongs.  
Sheng discloses a first time index (TI) of a first SSB in an SS burst set to which the first SSB belongs (e.g., ¶ [0059], wireless terminal may use the position(s) 
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of communicating radio resource assignment used for notifying the system information and SS block information, as disclosed by Hapsari in view of Abraham, with the disclosure of receiving SS burst set with time index of the actual transmitted SS block for detecting the SS block within the SS burst set, as disclosed by Sheng. The motivation to combine would have been to know in advance for which of the number of synchronization signal blocks of SS block burst actually contain synchronization signal blocks (Sheng: e.g., ¶ [0059]).

Regarding Claim 20, Hapsari in view of Abraham discloses all the limitations of the terminal device according to claim 14.
The functional limitations of Claim 20 are similar to claim 13. Therefore, the reasoning used in the examination of claim 13 shall be applied to claim 20.  

Allowable Subject Matter
Claims 4, 9-12 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4, 9 and 17 (dependent from claim 1, 6 and 14, respectively) the prior art of record fails to disclose individually or in combination or render obvious the limitation of a second intermediate channel to which encapsulated second information is mapped, i.e., map the second message to a second intermediate channel between the first protocol layer and the physical layer and send the second message to the physical layer.  The prior art of record may be interpreted to disclose two messages, but only one intermediate layer that the information is mapped to be sent over.  Thus, the above limitation, in combination with the remaining limitations of dependent Claims 10-12 (with respect to Claim 9) are not taught nor suggested by the prior art of record.  
Regarding Claim 18, dependent from claim 14, the prior art of record fails to disclose individually or in combination or render obvious the limitations of a second intermediate channel to which encapsulated second information is mapped, i.e., map, to a second intermediate channel between the first protocol layer and the physical layer, the fourth data on which the physical layer processing has been performed, and send the fourth data to the first protocol layer; and perform, at the first protocol layer, decapsulation processing on the fourth data received by using the second intermediate channel, to obtain the second information.  The prior art of record may be interpreted to disclose two messages, but only one intermediate layer that the information is mapped to be sent over.  Thus, the above limitations are not taught nor suggested by the prior art of record.  
Regarding Claim 19, dependent from claim 17, the prior art of record fails to disclose individually or in combination or render obvious the limitation of a second the second intermediate channel comprises at least one of a second logical channel or a second transport channel. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Ouchi et al, U.S. Patent Application Publication No. 20190044639 A1 discloses SS and system information associated with PBCH (e.g., ¶ [0071] [0087]).
Si et al, U.S. Patent Application Publication No. 20180248642 A1 discloses multiple beams, SS blocks and time based index for SS burst (e.g., 0158]-[0162]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471